COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  CLAUDIA PATRICIA ROCHA SOLIS,                  §              No. 08-18-00101-CR

                       Appellant,                §                 Appeal from the

  v.                                             §               120th District Court

  THE STATE OF TEXAS,                            §            of El Paso County, Texas

                        State.                   §               (TC# 20170D03568)

                                             §
                                           ORDER

       On January 25, 2019, the Court granted the State’s motion to forward the documentary

portion of State’s Exhibit 6 entitled “Property and Evidence Voucher”. See TEX.R.APP.P. 34.6(g).

In compliance with the Court’s order, the “Property and Evidence Voucher” exhibit has been filed

with the Court.

       Appellant subsequently filed an objection to our January 25, 2019 order because the Court

ruled on the State’s motion without first giving Appellant an opportunity to respond. An appellate

court is generally required to wait ten days before ruling on a motion. See TEX.R.APP.P. 10.3(a).

The Court often rules on requests to supplement the record or to forward exhibits without waiting

ten days because such requests are generally routine. In this case, the Court ruled on the motion

prematurely, but we have considered Appellant’s objections, the State’s response, and Appellant’s

reply to the State’s response. See TEX.R.APP.P. 10.3(b)(“If a motion is determined prematurely,

                                                1
any party adversely affected may request the court to reconsider the order.”). Appellant asserts in

her objection that the State is attempting to recreate a record that never existed, but the State has

shown that the “Property and Evidence Voucher” was part of State’s Exhibit 6. Therefore, it is

appropriate for this documentary portion of State’s Exhibit 6 to be forwarded to the Court for its

consideration in resolving the issues presented on appeal.           See TEX.R.APP.P. 34.6(g)(2).

Appellant’s objections to the January 25, 2019 order are overruled.

       IT IS SO ORDERED this 20th day of February, 2019.


                                                      PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.




                                                 2